Dyer, J.,
dissenting. I conceive the statute pleaded in this case, to be founded on different principles and reasons from the statute of 21 James I. or the English Statute of Frauds and Perjuries; and that my brethren have in some measure mistaken the point, in placing their reasons,' arguments, and authorities so much on that ground. Those statutes are founded merely on the uncertainty of verbal testimony, depending on the memory for a number of years. But the Statute of Limitation, pleaded in bar of this action, admits a complete evidence of the contract or obligation; and is therefore founded wholly on the presumption of payment, after a lapse of seventeen years: For it is not probable that a person under no particular disadvantage, or disability, would let a just debt remain such a length of time without either principal or interest being paid. This statute derived itself from the common law of England, and is built upon the same reasons and principles, and ought to be so construed, as to give it a similar operation. At common law, *306full payment being pleaded, to a bond, it might be given in bvidence, that twenty years bad elapsed from tbe time fixed for payment, without any demand or other transaction respecting it, having taken place, which, on the ground of presumption, would be deemed 'evidence sufficient to prove 'the issue; yet any transaction or circumstance, tending to lessen, or destroy such presumption, might be admitted to save the bond. The English statutes referred to, were evidently intended to remedy evils of a different nature from the one under consideration, and there may be great reasons for construing them strictly; but the statute here pleaded, being only to establish a certain presumptive evidence of payment, ought to receive a most liberal and favorable construction, so as, in no instance, to prevent the recovery of a debt, confessed by the parties to be just.
/It appears from the pleadings, that the obligee was absent, residing at Halifax, in Nova Scotia, before the limitation expired: But it is said, that Halifax is not over sea, within the meaning of the proviso; and reference is had to' the construction of the courts in England, on the statute 21 James I, where it is held, that Scotland is not over sea, in respect to England; but they are both on the same island, contiguous to each other, and under the same jurisdiction: And it hath always been held, that Ireland, though under the same jurisdiction, divided only by a channel, is within the proviso. See Holt’s Reports, 127, 128.— Halifax is much more remote from us, than Ireland from England, is under a foreign .jurisdiction, .and accessible only by sea; — it comes, therefore, within the proviso, on much stronger ground, than Ireland with respect to England.
*307It is also said, that the obligee went beyond sea after cause of action arose; and therefore, not within the saving of the statute; and reference is had to the case of Cod v. Hill, 1 Wilson, 134: But that case was, of an executor who neglected to commence his action till, more than six years after the death of the testator; — therefore, I conceive it does not apply: And to construe the statute, as hath been contended for, would give it an operation productive of great injustice. Absence beyond sea, may be occasioned suddenly, unexpectedly, and even involuntarily, while the obligee has good right of action, and he be detained beyond the limitation; but if this construction of the statute be adopted, his debt would be lost without remedy. Statutes in abridgment of right, are to receive a liberal and favorable construction, while those which are made in suppression of some wrong', are to be construed strictly. The statute under consideration is of the former description. Its object is only to substantiate and render more effectual a presumptive kind of evidence; and there is the strongest reasons for adopting a favorable construction, where it operates to defeat the recovery of a confessedly just debt, without any pretense of payment.
In respect to the saving —- “ That persons over sea, or legally incapable to bring their actions, may bring them within four years after their return, or becoming legally capable, notwithstanding the time limited is expired.” — It is agreed, that the time of limitation had not run out against the obligee, when he died at Halifax; — it was a time of war, and there was no direct communication between the two countries for several years after. The present plaintiff was legally incapable to bring this action, till he took letters *308of administration. When administration was granted to him, he then became legally capable. The law imputes no lach to a person under such circumstances; nor can the statute, by any possible construction, impute negligence to a person, for not taking upon him the burden of administration; nor will it subject the estate of the deceased to loss on that account. Such construction would defeat the purpose of the proviso. The case of Cary et ux v. Stephens, Salk. 421, referred to, is against the defendant in the present case, as to this point, that no lach is imputable to a person before he takes out letters of administration. In that case, though the receipt of the money by thé defendant, on which the duty or promise arose, was more than six years before action brought by the administrator; yet the time antecedent to his being administrator, and after the death of the intestate, was not considered to run or operate against him. No laches are imputable to an infant or a ‘feme covert; an infant hath a guardian, and a feme covert a husband, who are persons capable to bring an action; yet it is agreed, the statute doth not run against them, but that a time is allowed to bring their action, after they arrive at age, or become discovert. The reason applies much stronger in case of a person deceased, and totally incapable, till some person will step forward, and take administration, which only can give a legal ability to act in his stead. The statute here pleaded, allows four years after administration granted; or, in other words, after legal ability to bring the action; and this action was brought within that time. The case of an administrator to an administrator, cited from Strange, 907, and of a reversioner, Strange, 1257, do not seem to apply. In the first case, they *309both make but one, as to tbe estate of tbe deceased; and even in that case, one year was allowed, by force of reason and justice, though not witbin tbe words of tbe statute. As to tbe reversioner, tbe estate is but one; and tbe divers limitations are all but one complete estate in fee. It is said, an administrator comes in place of tbe intestate — true; — but be is a creature of tbe law, and bears no relation to tbe deceased, or bis estate, till be obtains bis letters and authority, and not till then has any ability to act. It is said, that tbe limitation once begun, runs over all mesne acts, as bankruptcy, coverture, infancy, etc. As to bankruptcy and coverture, it may, because, during tbe whole time, there are persons legally capable to bring the action; and it may be as to infancy, though a convenient time is allowed after tbe disability is removed; which is all that is contended for in this case: And tbe reasoning applies with greater force to the case of a deceased person; for tbe others come to a right, or ability, of course, by the death of a husband, or tbe increase of tbe infant’s years; but for administration, tbe act of another is required • — • a legal appointment, which is often long contested, and may be very uncertain in whom tbe right is; and rights arise, and depend upon neglect or refusal of those who have tbe prior claim.
As to tbe last point.— My opinion is not founded on tbe new acknowledgment of the debt, amounting to a new promise, or obligation, as in tbe cases on tbe statute of Iames. ■— Though the authorities on this subject are somewhat divided; some admitting a much slighter acknowledgment than others to revive tbe action; but they generally admit tbe principle, that tbe acknowledgment revives tbe action on tbe first promise; and it appears to be so; from tbe nature of *310things, and of the action brought: For, if the action be brought on the renewed promise, which is supposed to be made within sis years, such plea would be to no purpose; but if such new promise, or acknowledgment, was denied, the plea would be simply, non assumpsit, and the contest on the Statute of Limitations would be foreign to the subject. The case cited from Ld. Raym. 1101, was governed by this principle: It was brought by an executor, on a promise alleged to have been made to his testator; and attempts were made to support it by evidence of a new promise made to the executor; which was adjudged not to support the issue; but that it would have been otherwise, if both promises had been made to the testator, and the last within the six years.
But the present is a very different case, and upon a statute founded on very different principles, as hath been observed. This statute is not for want of sufficient evidence of the debt; but on a lapse of seventeen years, a presumption arises, that it hath been paid. — Any evidence which will remove that presumption, removes the ground and reason of the statute: — Eor presumption weighs only, till, by other evidence, it is diminished down to mere probability.— Though such an operation of the statute is not within the express terms, yet it is found to be within the reason; and whatever is within the reason of the statute, is within the statute.— Rations cessante, cessat etiam lex.
Note.— This judgment was afterwards reversed in the Supreme Court of Errors.